               Case 11-10245-MFW               Doc 1997         Filed 02/18/21        Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT

                                  FOR THE DISTRICT OF DELAWARE

In re:                                                  )    Chapter 7
                                                        )
Ultimate Acquisition Partners, LP, et al.,              )    Case No. 11-10245 (MFW)
                                                        )
                                                        )    Jointly Administered
                     Debtors.1                          )
                                                             Re: Docket No. 1993

         ORDER GRANTING TWENTIETH INTERIM (NON-CONTINGENT FEE
               MATTERS) APPLICATION FOR COMPENSATION AND
          REIMBURSEMENT OF EXPENSES OF PACHULSKI STANG ZIEHL &
            JONES LLP, AS COUNSEL TO THE CHAPTER 7 TRUSTEE, FOR
         THE PERIOD FROM JANUARY 1, 2020 THROUGH DECEMBER 31, 2020

                  Pachulski Stang Ziehl & Jones LLP (“PSZ&J”), as counsel to Alfred T. Giuliano,

Chapter 7 Trustee (the “Trustee”), filed a Twentieth interim (non-contingent fee matters)

application for allowance of compensation and reimbursement of expenses for the period from

January 1, 2020 through December 31, 2020 (the “Twentieth Interim Application”). The Court

has reviewed the Twentieth Interim Application and finds that: (a) the Court has jurisdiction over

this matter pursuant to 28 U.S.C. §§ 157 and 1334; (b) notice of the Twentieth Interim

Application, and any hearing on the Twentieth Interim Application, was adequate under the

circumstances; and (c) all persons with standing have been afforded the opportunity to be heard

on the Twentieth Interim Application. Accordingly, it is hereby

                  ORDERED that the Twentieth Interim Application is GRANTED on an interim

basis, and PSZ&J shall be awarded an interim allowance for compensation in the amount of




1
 The Debtors and the last four digits of their respective taxpayer identification numbers are as follows: Ultimate
Acquisition Partners, LP (2837) and CC Retail, LLC (7780). The Debtors’ former address was 321 West 84th
Avenue, Suite A, Thornton, Colorado 80260.


DOCS_DE:232728.1 31259/001
               Case 11-10245-MFW        Doc 1997       Filed 02/18/21    Page 2 of 2




$40,492.00 and actual and necessary expenses in the amount of $1,323.63 for a total allowance

of $41,815.63 and it is further

                 ORDERED that the Trustee shall pay to PSZ&J the sum of $40,492.00 and actual

and necessary expenses in the amount of $1,323.63 for a total payment of $41,815.63 for

services rendered and disbursements incurred by PSZ&J for the period from January 1, 2020

through December 31, 2020; and it is further

                 ORDERED that such payment shall be paid forthwith by the Trustee from any

assets of the Debtors’ estates not subject to the lien of General Electric Capital Corporation

(“GECC”). The Trustee may only pay the amount awarded from any assets of the Debtors’

estates subject to GECC’s lien upon (i) GECC and the Trustee reaching an agreement on the

professional fee carveout amount associated with the monetization of GECC’s collateral; or (ii)

Court determination of such professional fee carveout amount.




Dated: February 18th, 2021                           MARY F. WALRATH
Wilmington, Delaware                                 UNITED STATES BANKRUPTCY JUDGE

DOCS_DE:232728.1 31259/001                       2
